Citation Nr: 0114769	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected post-traumatic stress disorder (PTSD), from the 
initial grant of service connection.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1963 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the RO 
which granted service connection for PTSD and assigned a 10 
percent evaluation, effective from November 22, 1999, the 
date of receipt of the veteran's original claim of service 
connection.  


FINDING OF FACT

Since service connection was granted, the veteran's PTSD is 
not shown to have impaired occupational and social 
functioning to the degree greater than that contemplated by 
the 10 percent rating.  


CONCLUSION OF LAW

The assignment of a rating in excess of 10 percent for 
service-connected PTSD is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; (West 1991), Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000); 114 Stat. 2096; 38 C.F.R. §§ 4.3, 4.7, 
4.130, Part 4, including Diagnostic Codes 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A claim of service connection for PTSD was received at the RO 
in November 1999.  

VA medical records associated with the claims file in 
February, March, and May 2000 show that the veteran was seen 
for numerous problems, including polysubstance abuse, from 
1989 to 2000.  He was first hospitalized for detoxification 
in December 1989 and again in April 1990.  The diagnoses at 
discharge in May 1990 included alcohol dependence for 
rehabilitation and substance induced alcohol intoxication.  
Additional diagnosis offered on various clinical notes 
included adjustment disorder with mixed affect, dysthymic 
disorder, and possible paranoid personality.  A Global 
Assessment of Functioning (GAF) score of 65 was offered on 
clinical notes in June and November 1999.  A diagnosis of 
PTSD was first rendered in August 1998.  At that time, VA 
progress notes show that the veteran reported that he was not 
sleeping very well the last month and was having violent 
dreams when he was sleeping (the content of his dreams was 
not reported.)  The veteran denied any violent behavior, but 
was worried that he would become violent.  The veteran denied 
any use of alcohol.  The assessment included PTSD, sleep 
deprivation, and sleep apnea.  

On VA psychiatric examination in July 2000, the examiner 
indicated that he had reviewed the veteran's medical records 
and noted several diagnoses including dysthymic disorder, 
rule out paranoid personality disorder with angry outbursts, 
alcohol dependence, and possible PTSD symptoms, including 
nightmares, depression and alcohol abuse.  

The veteran reported that he started drinking at age 18, but 
said that his alcohol abuse quickly accelerated when he 
joined the military.  He used drugs and alcohol after 
returning from Vietnam and classified himself as a working 
alcoholic.  His father and brothers all had a history of 
alcohol abuse.  He also reported that he was abused sexually 
as a child.  

The veteran reported that he had worked many jobs over the 
years, but had always supported his family.  He worked as an 
optical mechanic, a mailman, appliance service man, a 
maintenance person, and a truck driver.  He said that he was 
always able to get up in the morning and go to work and felt 
that his drinking and drug abuse did not interfere with his 
employment.  He said that he was never fired from any job, 
and that he did not lose any time at work due to these 
problems.  The veteran stated that he worked as a truck 
driver until 1998 when he suffered a work-related hip injury, 
and that he was now on Social Security Disability because of 
the injury.  

At the time of the examination, the veteran was an inpatient 
at the VA Canandaigua Hospital rehabilitation program for 
drug and alcohol abuse.  This was his third admission to the 
program.  He reported that he was very depressed and did not 
feel that he would be very successful in the program.  The 
veteran denied any previous psychiatric hospitalizations and 
was not currently enrolled in any outpatient psychiatric 
program.  

The veteran complained of depression and said that he was 
always tired.  He reported a history of depression, including 
dysphoria and low self-esteem.  In the past several years, he 
experienced some PTSD symptoms, including nightmares and 
negative memories about Vietnam, but said that the nightmares 
had diminished since he had been at the Canandaigua facility.  
He reported occasional vague memories of Vietnam that were 
precipitated by specific environmental stimuli.  He had never 
attempted suicide, but reported a history of suicidal 
ideation.  He denied any history of homicidal behavior.  

On examination, the veteran's appearance, attitude, and 
behavior were within normal limits.  His attire was casual, 
neat, and appropriate, and his hygiene was good.  He was 
cooperative throughout the examination and answered all 
questions appropriately.  His speech was somewhat pressured, 
secondary to distress, but was otherwise relevant and 
coherent.  His thought processes were rational, coherent, and 
goal-directed.  There was no evidence of hallucinations or 
delusions.  He was well oriented, and his day-to-day short-
term memory and concentration were grossly intact.  The 
veteran reported that at times these functions were disrupted 
due to distress.  The examiner estimated the veteran's 
intellectual skills to be in the average range.  The 
veteran's mood was distressed and anxious.  His affect was 
generally appropriate, although some constriction was noted.  
The veteran appeared capable of expressing affect 
appropriately in social situations.  However, his history 
indicated that when he was actively abusing alcohol and 
marijuana, his capacity for emotional control was 
compromised, particularly within the context of his marital 
relationship.  

The examiner noted that the results of the evaluation 
suggested that the veteran's primary psychiatric problem was 
his substance abuse.  The veteran clearly had a longstanding 
history of severe alcohol abuse and associated cannabis abuse 
which had been a problem for him since age 18.  The veteran 
described himself as "fortunate" that he was able to work 
up until two years ago as a truck driver without losing any 
time at work or getting any DWIs.  The reason for his 
stopping work was a hip injury.  The veteran acknowledged 
that he had a history of noncompliance with outpatient 
follow-up after attending inpatient alcohol and drug 
rehabilitation programs.  The examiner indicated that there 
was also evidence of a chronic major depressive disorder.  
The examiner commented that it was clear from the record that 
the veteran's depressive symptoms were markedly exacerbated 
when he is actively abusing alcohol and marijuana.  There was 
evidence that the veteran had severe major depressive 
episodes associated with this substance abuse in the past.  
Currently, the veteran presented himself with mild to 
moderate depression, including dysphoria, low self-esteem, 
anxiety, excessive worry and apprehension, social isolation, 
feelings of negativity, feelings of guilt regarding family 
problems, and feelings of hopelessness.  The veteran was not 
a suicidal or homicidal risk.  

The examiner concluded that there was evidence of a partial 
PTSD syndrome.  However, a full PTSD syndrome was clearly not 
indicated.  The only PTSD symptoms that seemed to occur on 
any kind of regular basis were occasional intrusive 
recollections of his Vietnam experiences, particularly 
witnessing rapes of local citizens by US soldiers.  The 
veteran reported that he had experienced nightmares about his 
Vietnam experiences in the past, but that they had 
diminished.  He also reported some symptoms of emotional 
estrangement and detachment from others.  There was no 
evidence of hypervigilance or an exaggerated startle 
response, and no evidence of true flashbacks.  The veteran's 
history suggested that his most significant psychiatric 
problem was his alcohol and substance abuse and his 
associated depression.  The examiner commented that there was 
no evidence that the veteran had ever experienced any 
significant decline in function secondary to any PTSD 
symptoms he might have experienced.  The veteran reported 
that from time to time, he had experienced some nightmares or 
bad memories, but indicated that he had never experienced a 
full PTSD syndrome, as is typically seen in other Vietnam 
veterans.  There was no evidence of a psychotic disturbance.  
The veteran's impulse control was generally good when he is 
abstinent from alcohol and drugs.  The veteran's insight and 
judgment were fair, but historically, were poor with regard 
to his substance abuse history.  

The diagnoses on Axis I included alcohol and cannabis 
dependence in 40-day remission, major depression, recurrent, 
currently mild to moderate, and PTSD, partial syndrome.  On 
Axis V, the GAF score was 50.  

In his functional assessment, the examiner noted that the 
veteran likely had some difficulty in maintaining himself in 
a sustained manner adequately in the community, due 
predominantly to his substance abuse and associated 
depression.  When he was sober, the veteran clearly 
functioned at an adequate level.  There was even evidence 
that when he was actively abusing alcohol or drugs in the 
past, he was somehow able to maintain himself in employment 
as a truck driver for a sustained period of time.  The 
veteran was able to care for his personal needs and grooming.  
Assuming he maintained his sobriety, the veteran had the 
skills to manage any funds he might receive in his own best 
interests.  He could perform simple household chores; 
however, if he were actively abusing alcohol and drugs, his 
performance of daily activities certainly would be hampered.  
His current level of personal and social adjustment was 
severely impaired.  The examiner indicated that the veteran's 
current level of occupational functioning was severely 
impaired.  However, the severe impairment in both his social 
and occupational functioning was secondary to his history of 
substance abuse and associated depression.  

The examiner opined that the partial and residual PTSD 
symptoms the veteran experienced did not contribute 
significantly to the functional impairment that he was 
currently experiencing.  It was reasonable to assume that if 
he maintained his sobriety and continued treatment for his 
substance abuse and depression, his partial PTSD symptoms 
would remain generally well controlled.  The examiner noted 
that the veteran's prognosis was currently guarded given his 
past history of failure to follow through with outpatient 
treatment after discharge from rehabilitation programs.  

By rating action in August 2000, the RO granted service 
connection for PTSD, and assigned a 10 percent evaluation, 
effective from November 22, 1999.  The veteran disagreed with 
the 10 percent evaluation and argued that his symptoms more 
nearly approximated the criteria for a 30 percent evaluation.  

Discussion

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefined and expanded the obligations 
of VA with respect to the duty to assist.  This change in the 
law was made applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute have been complied with to the extent 
necessary during the pendency of the current appeal.  
Specifically, the Board finds that the Statement of the Case 
provided to both the veteran and his representative 
specifically satisfy the requirement at Section 5103 of the 
new statute in that it clearly notifies the interested 
parties of the evidence necessary to substantiate his claim; 
that is, evidence that his PTSD causes symptomatology as 
specified in the cited rating code.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at Section 5103A have also been fulfilled, to the 
extent necessary, in that pertinent evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim have been collected for review, and he has been 
afforded a VA examination.  

While Social Security records have not been obtained, the 
Board finds that a remand of the appeal to obtain these 
records would not affect the outcome of the veteran's current 
appeal.  The record reflects that the veteran was awarded 
Social Security disability because of a left hip injury and 
not because of any psychiatric disorder.  The veteran 
reported that he had been employed since his discharge from 
service, and that had not lost any time at work prior to his 
left hip injury in 1998, which rendered him unable to work.  
Accordingly, obtaining the Social Security records would not 
serve any useful purpose.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule from Francisco was not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, the VA has a duty to acknowledge 
all regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole-
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 

Additionally, VA regulations provide that: 

When evaluating a mental disorder, the 
rating agency shall consider the 
frequency, severity and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the 
moment of the examination.  

38 C.F.R. § 4.126(a) (2000).  

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9201-9440 (2000) and 
are set forth in pertinent part below:

General Rating Formula for Mental Disorders are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

The predominant picture of the veteran's medical history 
suggests that he suffers primarily from alcohol abuse which 
is not a service-connected disability.  Although the veteran 
does have some PTSD symptoms, they do not cause any 
functional impairment beyond that contemplated by the 
criteria for a 10 percent evaluation.  When examined by VA in 
July 2000, the veteran reported that he had some nightmares 
and negative memories of his experiences in Vietnam in the 
past, but that they were diminished when he was sober.  
Except for some pressured speech secondary to stress, the 
clinical findings on VA examination, particularly for PTSD, 
were essentially unremarkable.  The veteran's memory and 
judgment were not impaired.  He was well oriented, and his 
thought processes were rational, coherent, and goal-directed.  
There was no evidence of any psychotic process, and his 
concentration was grossly intact.  Moreover, the examiner 
stated that there was no evidence that the veteran ever 
experienced a decline in function secondary to his PTSD 
symptoms nor did it contribute significantly to the 
functional impairment that he was currently experiencing.  

The Board is cognizant of the examiner's GAF score of 50 
offered on VA examination in July 2000.  However, it is clear 
from the examiner's discussion of the functional assessment 
following the diagnoses, that the GAF score was for the 
veteran's other nonservice-connected disabilities of alcohol 
and cannabis dependence and major depression.  The examiner 
stated that while there was evidence of a partial PTSD 
syndrome, the veteran did not have full blown PTSD syndrome.  
The only symptoms that seemed to occur on a regular basis 
were occasional intrusive recollections of his Vietnam combat 
experiences, particularly witnessing rapes of local citizens 
by fellow soldiers.  As noted above, the examiner stated that 
the veteran experienced no decline in function due to his 
PTSD, and that it did not contribute significantly to the 
functional impairment that he was currently experiencing.  
The examiner stated that the veteran's current impairment of 
social and occupational functioning was due to his alcohol 
and substance abuse and associated depression.  On the basis 
of the above, the Board finds that the disability picture is 
most closely analogous to that required for a 10 percent 
evaluation under DC 9411.  

The evidence does not demonstrate the severity of symptoms 
required for a rating in excess of 10 percent.  Although the 
veteran is currently unemployed, the record reflects that 
this is due to a work related injury and not to his service-
connected PTSD.  In fact, the veteran indicated that prior to 
his left hip injury which rendered him unemployable, he had 
not lost any time at work because of any PTSD symptoms.  In 
short, the findings do not show intermittent periods of 
inability to perform occupational tasks or an occasional 
decrease in work efficiency due to the PTSD.   


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected PTSD is denied. 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

